                                                                       USDC SONY
                                                                       DOCWAENT
                                                                       f'.._[CTFWNICALLY FiLED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       D. ;Cr:
                                                                       ,. ·. - . :- I fD:        il:Ls-.-L"L    ~=-~
--------------------------------------------------------------X
DISTRICT COUNCIL OF CARPENTERS PENSION FUND,
                      Plaintiff(s)                                                          19 civ 4629 (JGK)

                       -against-                                     ORDER OF DISCONTINUANCE

INTER-STATE INSTALLATIONS, LLC.,
                     Defendant(s).
--------------------------------------------------------------X
        It having been reported to this Court that the parties have settled this action, It is,

on this 14 th day of November, 2019, hereby ordered that this matter be discontinued with

prejudice but without costs; provided, however, that within 30 days of the date of this order,

counsel for the plaintiff may apply by letter for restoration of the action to the calendar of the

undersigned, in which event the action will be restored.

         Any application to reopen must be filed within thirty (30) days of this order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the

parties wish for the Court to retain jurisdiction for the purpose of enforcing any settlement

agreement, they must submit the settlement agreement to the Court within the same thirty-day

period to be "so ordered" by the Court. Unless the Court orders otherwise, the Court will not

retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

         All pending motions are dismissed as moot. All conferences are canceled. The Clerk of

Court is directed to close this case.

SO ORDERED.
                                                                         JOHN G. KOEL TL
                                                                  UNITED STA TES DISTRICT JUDGE
Dated: New York, New York
       November 14, 2019
